Evans, P. J.
1. Where personal property is sold, and a bill of sale with warranty of title is executed by the vendor, and the property is again sold with warranty of title, the last vendee and his vendor may join in an equitable petition against the original vendor, having for its purpose the reformation of the original bill of sale by including certain items of property omitted therefrom by mutual mistake.
2. The substantial merits of the petition were passed on when the judgment on demurrer thereto was reviewed in 133 Ga. 471 (66 S. E. 245).
3. In a suit to reform a contract, a plea by the defendant praying judgment for damages for independent torts against one of the plaintiffs, alleged to be a non-resident, is properly stricken on demurrer.
4. Other special demurrers were met by appropriate amendments.

Judgment affirmed.


All the Justices concur.